Citation Nr: 1447924	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-44 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 28, 2009, for the grant of service connection for left and right carpal tunnel syndrome, including the question of whether there was clear and unmistakable error (CUE) in a January 2004 rating decision.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to December 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which reopened a previously denied claim for service connection for bilateral carpal tunnel syndrome and granted service connection on the merits.  Separate 10 percent ratings for the left and right extremity were assigned, effective April 28, 2009.  

The Veteran presented testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to service connection for a neck disorder has been raised by the record, see June 2014 VA Form 27-0820, and acknowledged by the Agency of Original Jurisdiction (AOJ), but it has not been adjudicated.  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for bilateral carpal tunnel syndrome in April 2003; the claim was denied in a January 2004 rating decision. 

2.  The Veteran received notice of the January 2004 rating decision on February 24, 2004; she did not file a notice of disagreement.  

3.  The Veteran filed a claim to reopen that was received at the RO on April 28, 2009; in an October 2009 rating decision, the RO granted service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, with separate 10 percent ratings effective April 28, 2009. 

4.  The Veteran did not submit a claim for service connection for bilateral carpal tunnel syndrome between February 24, 2004, and April 2009.  

5.  The Veteran has not pled a claim of CUE with specificity.


CONCLUSION OF LAW

The criteria for an effective date prior to April 28, 2009, for the grant of service connection for left and right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that she is entitled to an earlier effective date for the grant of service connection for left and right carpal tunnel syndrome, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include scheduling VA examinations, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Earlier Effective Date

The Veteran filed a claim to establish entitlement to service connection for bilateral carpal tunnel syndrome that was received at the RO in April 2003.  This claim was denied in a January 2004 rating decision, with notice sent February 24, 2004.  The Veteran did not file a notice of disagreement (NOD).  The January 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

The Veteran filed a claim to reopen that was received by the RO on April 28, 2009.  In an October 2009 rating decision, the RO granted service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, and assigned separate 10 percent evaluations effective April 28, 2009, the date on which the Veteran's claim to reopen had been received.

The Veteran essentially argues that the effective date for the grant of service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, should go back to the date she originally filed her claim in 2003.  There are several bases for her argument.

In her November 2009 notice of disagreement and October 2010 VA Form 9, the Veteran asserted that the reason for the denial of her April 2003 claim was that there was no evidence of a diagnosis of carpal tunnel syndrome in her military records and that the rating decision in which service connection was granted stated that the evidence used to support the claim was found in her service treatment records, which showed she received repeated treatment for this disability during service.  The Veteran contends that the evidence used to grant the current claim could have been used to grant the original claim and that it was not clear why this information was not originally found in her service treatment records.  She asked for a review of her original claim and the original rating decision and that she receive compensation for the period from her original claim up to the present.  

At her October 2012 hearing, the Veteran testified that she was not given a nerve conduction test during the examination that was conducted in conjunction with her original claim for service connection; that she went through months and months of treatment for a diagnosis of bilateral carpal tunnel syndrome during service; and that she has been receiving VA treatment for carpal tunnel syndrome since around 2009, but not since her 2001 discharge from service because she was not aware when she got out of service what services were available to her.  The Veteran's representative asserted that the original VA examination was inadequate.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. §3.400(r) (2013).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2013).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 95 (1995).

The Board also notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Board now turns to the issue of whether there is any evidence to support the assignment of an effective date earlier than April 28, 2009, for the grant of service connection carpal tunnel syndrome, left, and carpal tunnel syndrome, right.  

The Board notes at this juncture that each argument raised by the Veteran and her representative appears to be based on a claim that CUE was committed in the January 2004 rating decision in which service connection for bilateral carpal tunnel syndrome was originally denied.  To summarize, the Veteran has asserted that the evidence used to grant the current claim, namely evidence from her service treatment records that showed she received repeated treatment for bilateral carpal tunnel syndrome during service, could have been used to grant the original claim filed in April 2003; that it is not clear why this information was not originally found in her service treatment records; and that the VA examination that was conducted in conjunction with her original claim for service connection was inadequate because she was not given a nerve conduction test.  

The essence of the claim for an effective date earlier than April 28, 2009, for the grant of service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, is interpreted by the Board to be that the RO that issued the January 2004 rating decision did not review the service treatment records as carefully as the RO that issued the October 2009 rating decision did.  The Veteran has not really made any specific allegation that either the correct facts were not before the RO at the time of the January 2004 rating decision, or that the law in existence at that time was misapplied.  Rather, it appears that she simply disagrees with how the facts of the case were weighed or evaluated.  The Board again notes that a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  In the absence of such an assertion, no valid CUE claim has truly been presented here in reference to the claim for an effective date earlier than April 28, 2009, for the grant of service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (To the effect that if the Veteran is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law).

To extent the assertion that the VA examination conducted in conjunction with the Veteran's original claim for service connection was inadequate because a nerve conduction test was not conducted could be construed as an argument that VA failed to meet its duty to assist, this argument is without merit.  This is so because a breach of the duty to assist cannot constitute CUE.  Cook v. Prinicpi, 318 F.3d 1334, 1341 (Fed.Cir.2002) (en banc); see also Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in an incomplete, rather than an incorrect, record); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

Under the law, the effective date for a grant of service connection following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which based on the procedural history as outlined in detail above, was determined to be April 28, 2009.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

It has been determined that the Veteran's carpal tunnel syndrome, left, and carpal tunnel syndrome, right, are related to in-service complaints.  As such, service connection was established.  It does not follow, however, that just because service connection is warranted, the effective date of a grant of service connection should be during the time frame in which the incident that formed the basis of the grant occurred, the day following service, or the date the Veteran filed her original claim, since doing so would render meaningless many of the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Indeed, in Sears, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), which it declared was a valid gap-filling regulation, there was no conflict between 38 U.S.C.A. §§ 5108 and 5110, and thus the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  Id. at 1332.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right. 

Moreover, there is no indication that the Veteran submitted a claim for service connection for bilateral carpal tunnel syndrome between February 24, 2004, when she was notified that her original claim for service connection had been denied, and receipt of her April 2009 claim to reopen.  See 38 C.F.R. §§ 3.151, 3.155 (2013).  In fact, no correspondence was received from the Veteran during this time frame.  

For the foregoing reasons, the claim for entitlement to an effective date prior to April 28, 2009, for the grant of service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, is denied.


ORDER

An effective date prior to April 28, 2009, for the grant of service connection for carpal tunnel syndrome, left, and carpal tunnel syndrome, right, is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


